Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered November 3, 2004, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 15 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The record establishes that defendant was not in custody when he made his first written statement (see People v Harris, 48 NY2d 208, 215 [1979]; People v Yukl, 25 NY2d 585, 589 [1969], cert denied 400 US 851 [1970]; see also Thompson v Keohane, 516 US 99, 112 [1995]). Defendant voluntarily agreed to accompany the police to the precinct. The police did not search, handcuff or otherwise treat him as a suspect, and they brought him to a general meeting area at the police station. Moreover, it was defendant who initiated the conversation with the officer that culminated in the statement at issue. At the time he confessed to the homicide, defendant had not yet said anything that was so incriminating that a reasonable person in defendant’s position would have assumed himself to be already in custody (see People v Maldonado, 259 AD2d 356 [1999], lv denied 93 NY2d 1004 [1999]).
Defendant’s pro se challenge to his guilty plea is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find it to be without merit.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.E, Marlow, Gonzalez, Catterson and Kavanagh, JJ.